IN THE SUPREME COURT OF PENNSYLVANIA

IN RE > No. 54 1D

Administrative Suspension
Pursuant to Rule 219(f) of the
Pennsylvania Rules of
Disciplinary Enforcement

ORDER

 

AND NOW, this 4" day of December, 2020, it is hereby ordered that Joan Marie
Etzweiler, Attorney Registration No. 81904, is administratively suspended pursuant to Pa.
R.D.E. 219(f). Said administrative suspension shall take effect 30 days after the date of
this order pursuant to Pa. R.D.E. 217(d).

NO AVAL

( John A. Vaskov
~ Deputy Prothonotary